DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2022 is being considered by the examiner.
Drawings
The drawings are objected to because Figs. 1-9 are low resolution and depict screenshots that are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cancellation request" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-13 recite a series of steps and therefore recite a process.
Claims 14-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 14, as a whole, are directed to the abstract idea of presenting a user information for making changes to an existing flight reservation, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting modifying a reservation. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including agreements in the form of contracts and business relations) by reciting an interaction with a global distribution system to perform a modification to a travel agreement between a user and a travel provider.  See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting instructions for a user to make a modification to a flight.  See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “presenting a user information making changes to an existing flight reservation,” is recited by claiming the following limitations: receiving a flight reservation number, inputting a flight reservation number into a GDS, accessing flight information in a GDS, receiving reservation modification or cancellation, and releasing reservation modification or confirmation. The mere nominal recitation of a computer system, a graphical user interface, a memory, a display device, an input device, a network interface, and a processor does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-7, 11-13, and 18-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: displaying cost information, converting the currency of the costs, displaying a confirmation screen, and displaying a confirmation button.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 14 recite the additional elements: a computer system, a graphical user interface, a memory, a display device, an input device, a network interface, and a processor. This computer system, memory, display device, input device, network interface, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The claims recite instructions to implement the abstract idea on a computer by providing a graphical user interface, and responding to a graphical user interface using the computer's ordinary ability to display and process data inputs. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a travel agent in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agency process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer system, a memory, a display device, an input device, a network interface, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer system (Specification [0074]), a memory (Specification [0074]), a display device (Specification [0075]), an input device (Specification [0074]), a network interface (Specification [0075]), and a processor (Specification [0074]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a computer system, a memory, a display device, an input device, a network interface, and a processor. See MPEP 2106.05(f). The claims recite instructions to implement the abstract idea on a computer by providing a graphical user interface, and responding to a graphical user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims limit the field of use by reciting flight reservations on a GDS. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 2-3, 9-10, 15-16, and 20, the additional elements do not amount to significantly more than the judicial exception. Claims 2-3, 9-10, and 15-16 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by receiving information at an interface, inputting information in a GDS, and accessing information on a GDS. See MPEP 2106.05(f). Claims 2-3, 9-10, and 15-16 recite insignificant extrasolution activity (i.e. mere data gathering) by accessing information in a GDS. See MPEP 2106.05(g). Claims 20 limit the field of use by reciting the internet. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (U.S. P.G. Pub. 2008/0162197 A1), hereinafter Harris.

Claim 1. 
Harris discloses a method of modifying flight reservation information stored on a global distribution system (GDS), the method comprising: 
receiving a flight reservation number associated with an existing flight reservation at a field of a graphical user interface of a computer system (Harris [0051] customer may use quick exchange GUI to change an existing flight reservation; [0053] travel agency ma assign every passenger a unique ID to access information about previously purchased tickets; [0054] ticket information may be entered manually); 
inputting the flight reservation number to a GDS that stores the existing flight reservation (Harris [0045], [0047] GDS interface tool called Runway; [0054] based on the ticket number and knowledge of the particular GDS in which the ticket information is kept, a robotic job retrieves the passenger name record corresponding to the ticket from the particular GDS); 
accessing flight information stored on the GDS associated with the flight reservation number (Harris [0054] based on the ticket number and knowledge of the particular GDS in which the ticket information is kept, a robotic job retrieves the passenger name record corresponding to the ticket from the particular GDS); 
receiving reservation modification information at the graphical user interface (Harris [0055] customer wishes to exchange unused ticket for a new ticket; [0058] return rapid reprice indicating revised ticket price to the quick exchange GUI); and 
releasing the reservation modification information to the GDS to modify the existing flight reservation information according to the reservation modification information (Harris [0058] customer decides whether to accept or decline the exchange; [0063] complete transaction).

Claim 2. 
Harris discloses all the elements of Claim 1, as shown above. Additionally, Harris discloses:
receiving a flight reservation number type at a second field of the graphical user interface (Harris [0053], [0054] enter ticket information; [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS); 
inputting the flight reservation number type to the GDS (Harris [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS); and 
accessing flight information stored on the GDS associated with the flight reservation number based on the flight reservation number type (Harris [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS).

Claim 3. 
Harris discloses all the elements of Claim 1, as shown above. Additionally, Harris discloses:
receiving GDS identification information at a second field of the graphical user interface indicating the GDS that stores the existing flight reservation (Harris [0053], [0054] enter ticket information; [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS); 
inputting the GDS identification information to the GDS (Harris [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS); and 
accessing flight information stored on the GDS associated with the flight reservation number based on the GDS identification information (Harris [0054] retrieve ticket information based on knowledge of the particular GDS and any of various identifiers; [0056] Runway is able to tailor a request to comply with the requirements of whichever GDS).

Claim 4. 
Harris discloses all the elements of Claim 1, as shown above. Additionally, Harris discloses:
displaying costs associated with modifying the existing flight reservation on the graphical user interface according to the reservation modification information (Harris [0055] customer wishes to exchange unused ticket for a new ticket; [0058] return rapid reprice indicating revised ticket price to the quick exchange GUI).

Claim 6. 
Harris discloses all the elements of Claim 1, as shown above. Additionally, Harris discloses:
displaying a confirmation screen on the graphical user interface before releasing the reservation modification information to the GDS (Harris [0058] customer decides whether to accept or decline the exchange; [0063] complete transaction).

Claim 7. 
Harris discloses all the elements of Claim 6, as shown above. Additionally, Harris discloses:
information of the existing flight reservation displayed on the graphical user interface (Harris [0054] provide unused ticket information; [0058] rapid reprise returns a response (indicating the revised ticket price) to Runway which returns Rapid Reprice’s response to Quick Exchange GUI); 
information of the reservation modification information displayed on the graphical user interface (Harris [0054] provide unused ticket information; [0058] rapid reprise returns a response (indicating the revised ticket price) to Runway which returns Rapid Reprice’s response to Quick Exchange GUI); and 
an interactive confirmation button displayed on the graphical user interface for confirming the reservation modification information before releasing the reservation modification information to the GDS (Harris Fig 1., [0046] showing decline and commit buttons; [0058] customer decides whether to accept or decline the exchange; [0063] complete transaction).

Claim 14. 
Harris discloses an apparatus for modifying a flight reservation stored on a global distribution system (GDS), the apparatus comprising: 
a memory for storing data (Harris [0031] memory; [0032] personal computer); 
a display device operable to display an on-screen graphical user interface (Harris [0031] display; [0032] personal computer); 
an input device for interacting with the on-screen graphical user interface (Harris [0031] means for inputting digital data; [0032] personal computer); 
a network interface for communicating with the GDS (Harris [0031] computers have network access; [0033] parties communicate via internet); and 
a processor (Harris [0031] processor; [0032] personal computer) operable to: 
Harris discloses the remaining limitations of claim 14 as shown above in claim 1.

Claim 15. 
Harris discloses all the elements of claim 15 as shown above in claim 2.

Claim 16. 
Harris discloses all the elements of claim 16 as shown above in claim 3.

Claim 18. 
Harris discloses all the elements of claim 18 as shown above in claim 6.

Claim 19. 
Harris discloses all the elements of claim 19 as shown above in claim 7.

Claim 20. 
Harris discloses all the elements of Claim 14, as shown above. Additionally, Harris discloses: 
wherein the network interface is configured to communicate with the GDS over the Internet (Harris [0031], [0033], [0034]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Ben-Yitschak et al. (U.S. P.G. Pub. 2010/0305984 A1), hereinafter Ben-Yitschak.

Claim 5. 
Harris discloses all the elements of Claim 4, as shown above. However, Harris does not disclose the following limitation, but Ben-Yitschak does: 
automatically converting a currency associated with the costs to a different currency and displaying the costs on the graphical user interface using the different currency (Ben-Yitschak [0199], [0229], [0232] convert local currency to preferred currency and display user’s preferred currency for an itinerary).
One of ordinary skill in the art would have recognized that applying the known technique of converting a price in a foreign currency into a user’s preferred currency of Ben-Yitschak to Harris would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ben-Yitschak to the teaching of Harris would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such currency conversion. Further, applying currency conversion to Harris, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient decision making by a user attempting to compare a price for an original flight to a new flight by automating a manual conversion because when presented with flights in multiple currencies a user would manually convert prices to the same currency in order to make a decision on the pricing for a new flight. 

Claim 17. 
Harris in view of Ben-Yitschak teaches all the elements of claim 17 as shown above in claims 4 and 5.
The apparatus of Claim 14, wherein the processor is further operable to: 
display costs associated with modifying the existing flight reservation according to the reservation modification information on the on-screen graphical user interface; 
automatically convert a currency associated with the costs to a different currency; and 
display the costs on the on-screen graphical user interface using the different currency.

Claim(s) 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Edwards et al. (U.S. P.G. Pub. 2020/0020051 A1), hereinafter Edwards.

Claim 8. 
Harris discloses a method of canceling a flight reservation stored on a global distribution system (GDS), the method comprising: 
receiving a flight reservation number associated with an existing flight reservation at a field of a graphical user interface (Harris [0051] customer may use quick exchange GUI to change an existing flight reservation; [0053] travel agency ma assign every passenger a unique ID to access information about previously purchased tickets; [0054] ticket information may be entered manually); 
inputting the flight reservation number to a GDS that stores the existing flight reservation (Harris [0045], [0047] GDS interface tool called Runway; [0054] based on the ticket number and knowledge of the particular GDS in which the ticket information is kept, a robotic job retrieves the passenger name record corresponding to the ticket from the particular GDS); 
accessing flight information stored on the GDS associated with the flight reservation number (Harris [0054] based on the ticket number and knowledge of the particular GDS in which the ticket information is kept, a robotic job retrieves the passenger name record corresponding to the ticket from the particular GDS); 
Regarding the following limitations, Harris teaches performing these limitations with an exchange rather than a cancellation:
receiving a cancelation request at the graphical user interface to cancel the existing flight reservation (Harris [0055] customer wishes to exchange unused ticket for a new ticket; [0058] return rapid reprice indicating revised ticket price to the quick exchange GUI); and 
releasing the cancelation request to the GDS to cancel the existing flight reservation (Harris [0055] customer wishes to exchange unused ticket for a new ticket; [0058] return rapid reprice indicating revised ticket price to the quick exchange GUI).
Regarding the above limitations, Edwards teaches that a flight exchange may be performed by cancelling a user’s existing flight and rebooking another flight (Edwards [0022], [0051], [0076] cancel the booked flight and repurchase another flight; [0079] cancel, rebook, and refund the price difference). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cancellation and rebooking process of Edwards for the exchange process of Harris. Both an exchange and a cancellation/rebook are known procedures in the travel industry for changing an original flight. Thus, the simple substitution of one known element in the art of travel booking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Harris’s system with the improved functionality to prevent duplicate flight entries for a user traveling to a destination thereby clarifying the flight records by cancelling the original flight before rebooking rather than doing an exchange.

Claim 9. 
Harris in view of Edwards teaches all the elements of claim 8, as shown above. Harris teaches all the elements of claim 9 as shown above in claim 2.

Claim 10. 
Harris in view of Edwards teaches all the elements of claim 8, as shown above. Harris teaches all the elements of claim 10 as shown above in claim 3.

Claim 12. 
Harris in view of Edwards teaches all the elements of claim 8, as shown above. Additionally, Harris discloses: 
displaying a confirmation screen on the graphical user interface before releasing the cancelation request to the GDS (Harris [0058] customer decides whether to accept or decline the exchange; [0063] complete transaction).

Claim 13. 
Harris in view of Edwards teaches all the elements of claim 12, as shown above. Additionally, Harris discloses: 
an interactive confirmation button displayed on the graphical user interface for confirming the cancelation request before releasing the cancelation request to the GDS (Harris Fig 1., [0046] showing decline and commit buttons; [0058] customer decides whether to accept or decline the exchange; [0063] complete transaction).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Edwards further in view of Ben-Yitschak.

Claim 11. 
Harris in view of Edwards teaches all the elements of claim 8, as shown above. Harris discloses displaying information an exchange (Harris [0058]), however Harris does not disclose the following limitation:
automatically converting a currency associated with a refund amount associated with the cancelation request to a different currency; and 
Regarding the above limitation, Harris in view of Edwards teaches determining a refund associated with a cancellation that made during a flight exchange (Edwards [0022], [0051], [0076], [0079]), as shown above in claim 8. However, neither Harris nor Edwards teaches converting a currency, but Ben-Yitschak does (Ben-Yitschak [0199], [0229], [0232] convert local currency to preferred currency and display user’s preferred currency for an itinerary).
One of ordinary skill in the art would have recognized that applying the known technique of converting a price in a foreign currency into a user’s preferred currency of Ben-Yitschak to Harris would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ben-Yitschak to the teaching of Harris would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such currency conversion. Further, applying currency conversion to Harris, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient decision making by a user attempting to compare a price for an original flight to a new flight by automating a manual conversion because when presented with flights in multiple currencies a user would manually convert prices to the same currency in order to make a decision on the pricing for a new flight. 
Harris, as modified above by Edwards and Ben-Yitschak teaches:
displaying the refund amount on the graphical user interface using the different currency (Harris [0055] customer wishes to exchange unused ticket for a new ticket; [0058] return rapid reprice indicating revised ticket price to the quick exchange GUI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628